Order, so far as appealed from, reversed upon the law, with ten dollars cost? and disbursements, and motion denied, with ten dollars costs, with leave to answer within ten days from service of a copy of the order herein. The complaint states a sufficient cause of action against all the defendants to set aside transfers made by defendant Service Bond and Mortgage Corporation to the other defendants in fraud of plaintiff as a judgment creditor. No permission to institute the action was necessary, and section 1078 of the Civil Practice Act has no application to a deficiency judgment in a foreclosure action. (Leighton v. Leighton Lea Assn., 62 Misc. 73.) Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.